
	

114 SRES 65 ATS: Supporting efforts to bring an end to violence perpetrated by Boko Haram, and urging the Government of Nigeria to conduct transparent, peaceful, and credible elections.
U.S. Senate
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 65
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2015
			Mr. Menendez (for himself, Mrs. Shaheen, Mr. Coons, Mr. Isakson, Mr. Boozman, Mr. Durbin, and Mr. Leahy) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		February 24, 2015Committee discharged; considered, amended, and agreed to with an amended preambleRESOLUTION
		Supporting efforts to bring an end to violence perpetrated by Boko Haram, and urging the Government
			 of Nigeria to conduct transparent, peaceful, and credible elections.
	
	
 Whereas Nigeria is the most populous nation in Africa, with the largest economy;
 Whereas the Governments of the United States and Nigeria have had a strong bilateral relationship, and Nigeria has been a valued partner of the United States since its transition to civilian rule;
 Whereas the Government of Nigeria is currently confronted with threats to internal security by terrorists, insurgents, and communal violence that have caused considerable population displacement, and at the same time must administer transparent and peaceful elections with a credible outcome;
 Whereas the government and those who aspire to hold office in Nigeria must demonstrate the political will to address both of these challenges in a responsible way, including by ensuring full enfranchisement, with particular emphasis on developing a means for enfranchisement for the hundreds of thousands displaced by violence;
 Whereas the members of Jama'atu Ahlis Sunna Lidda'awati wal-Jihad, commonly known as Boko Haram, have terrorized the people of Nigeria with increasing violence since 2009, targeting military, government, and civilian sites in Nigeria, including schools, mosques, churches, markets, villages, and agricultural centers, and killing thousands and abducting hundreds of civilians in Nigeria and the surrounding countries;
 Whereas the Department of State named several individuals linked to Boko Haram, including its leader, Abubakar Shekau, as Specially Designated Global Terrorists in 2012, and designated Boko Haram as a Foreign Terrorist Organization (FTO) in November 2013;
 Whereas, in May 2014, the United Nations Security Council added Boko Haram to its al Qaeda sanctions list, and on January 19, 2015, the United Nations Security Council issued a presidential statement condemning the recent escalation of attacks in northeastern Nigeria and surrounding countries and expressing concern that the situation was undermining peace and security in West and Central Africa;
 Whereas Boko Haram calls for the universal implementation of what it considers pure Shari’ah law, has called on all Christians to leave northern Nigeria, and perpetrates targeted violent attacks against Christians, churches, schools, mosques, and Muslim critics;
 Whereas the over 200 school girls abducted by Boko Haram on April 14, 2014, from the Government Girls Secondary School in the northeastern state of Borno, whose kidnapping sparked domestic and international outrage spawning the Twitter campaign #BringBackOurGirls, are still missing;
 Whereas the militant group is an increasing menace to the countries along Nigeria's northeastern border, prompting the African Union, the Lake Chad Basin Commission, the European Union, and the United Nations Security Council to recognize that there must be a regional response;
 Whereas the United States Government has stepped forward to offer assistance through intelligence sharing, bilateral and international sanctioning of Boko Haram leaders, counterterrorism assistance through the Global Security Contingency Fund program for countries in the region to counter the militant group, and humanitarian services to populations affected by and vulnerable to Boko Haram violence;
 Whereas Boko Haram emerged partially as a response to underdevelopment in northeastern Nigeria, and inequality, elite impunity, and alleged human rights abuses by security forces may be fueling anti-government sentiment;
 Whereas it is clear that a military approach alone will not eliminate the threat of Boko Haram, and gross human rights abuses and atrocities by security forces causes insecurity and mistrust among the civilian population;
 Whereas it is imperative that the Government of Nigeria implement a comprehensive, civilian security focused plan that prioritizes protecting civilians and also addresses legitimate political and economic grievances of citizens in northern Nigeria;
 Whereas Nigeria is scheduled to hold national elections in the coming weeks, and the elections appear to be the most closely contested in Nigeria since the return to civilian rule;
 Whereas election-related violence has occurred in Nigeria in successive elections, including in 2011, when nearly 800 people died in clashes following the presidential election;
 Whereas President Goodluck Ebele Azikiwe Jonathan, General Muhammadu Buhari, and other presidential candidates pledged to reverse this trend by signing the Abuja Accord on January 14, 2015, in which they committed themselves and their campaigns to refraining from public statements that incite violence, to running issue-based campaigns that do not seek to divide citizens along religious or ethnic lines, and to supporting the impartial conduct of the electoral commission and the security services;
 Whereas Secretary of State John Kerry visited Nigeria on January 25, 2015, to emphasize the importance of ensuring the upcoming elections are peaceful, nonviolent, and credible;
 Whereas despite the Nigerian Independent National Electoral Commission’s (INEC) views that preparations were sufficient to conduct free, fair and credible elections as scheduled, at the repeated urging of security officials, INEC announced on February 7, 2015, the postponement of the elections by six weeks, and elections will now take place on March 28 and April 11, 2015;
 Whereas tensions in the country remain high, and either electoral fraud or violence could undermine the credibility of the upcoming election;
 Whereas the people of Nigeria aspire for a fair, competently executed, and secure electoral process, as well as an outcome that can be accepted peacefully by all citizens; and
 Whereas it is in the best interest of the United States to maintain close ties with a politically stable, democratic and economically sound Nigeria: Now, therefore, be it
		
	
		
 That the Senate— (1)condemns Boko Haram for its violent attacks, particularly the indiscriminate targeting of civilians, especially women and girls, and the use of children as fighters and suicide bombers;
 (2)stands with— (A)the people of Nigeria in their right to live free from fear or intimidation by state or nonstate actors, regardless of their ethnic, religious, or regional affiliation;
 (B)the people of Cameroon, Chad, and Niger who are increasingly at risk of becoming victims of Boko Haram’s violence; and
 (C)the international community in its efforts to defeat Boko Haram; (3)supports the Abuja Accord, and calls on candidates, party officials, and adherents of all political movements to comply with the code of conduct spelled out therein, by refraining from any rhetoric or action that seeks to demonize or delegitimize opponents, sow division among Nigerians, or otherwise inflame tensions;
 (4)condemns any and all abuses of civilians by security forces of the Government of Nigeria;
 (5)urges the Government of Nigeria to— (A)adhere to the new timeline for elections announced by INEC on February 7, 2015;
 (B)refrain from using security concerns as a pretext for impeding the democratic process and using the security apparatus for political purposes in connection with the elections;
 (C)ensure elections are credible, transparent, and peaceful; (D)prioritize the safety and security of Nigerians vulnerable to Boko Haram attacks;
 (E)implement a comprehensive, civilian security-focused response to defeat Boko Haram that addresses political and economic grievances of citizens in the north;
 (F)improve the capacity and conduct of Nigeria’s security forces, including respect for human rights, and take steps to hold accountable through a transparent process those members of the security forces responsible for abuses;
 (G)recognize that security forces are intended to protect the safety and security of all citizens equally; and
 (H)cooperate with regional and international partners to defeat Boko Haram; (6)urges all Nigerians to engage in the electoral process, to insist on full enfranchisement, and to reject inflammatory or divisive rhetoric or actions; and
 (7)reaffirms that the people of the United States will continue to stand with the people of Nigeria in support of peace and democracy.